Citation Nr: 1230122	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.T., and L.K.



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to May 1946.  He died in January 1986.  The appellant is his daughter.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was subsequently transferred to the RO in Newark, New Jersey.

The appellant testified at June 2012 Board personal hearing in Newark, New Jersey (Travel Board).  The hearing transcript has been associated with the claims file.  It is noted that the Disabled American Veterans has been appointed by the appellant as her representative and that she proceeded with testimony at the hearing without the presence of her representative.  An appellant's brief has been submitted by her representative.  


FINDINGS OF FACT

1.  The appellant was born on October [redacted], 1950, and attained the age of 18 on October [redacted], 1968. 

2.  The appellant was previously married, but obtained a divorce in July 1981.   

3.  Prior to attaining the age of 18, the appellant was diagnosed with hypothyroidism, which had been present since birth, resulting in retarded mental development.  

4.  At the time the appellant attained age of 18, she was enrolled in a full-time high school cooperative education course which included a work component.  

5.  The appellant graduated high school in 1969, at the age of 18.

6.  After graduation from high school, the appellant worked at various temporary jobs as a file clerk.  She stopped working in September 1971.

7.  From 1972 to 1974, the appellant attended and successfully completed a two-year para-educator training program for teacher's aides.   

8.  In May 1979, the Social Security Administration (SSA) found the appellant to be permanently unsuitable for employment due to mental retardation.  The SSA disability determination was made effective September 1971, as no substantial gainful activity was shown for the appellant subsequent to this date. 

9.  The evidence does not show that the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years. 


	(CONTINUED ON NEXT PAGE)





CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the basis of permanent incapacity or self-support have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.356 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board notes further that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

VA has met its duty to notify and assist the appellant in this case.  In an October 2009 letter, VA informed the appellant of the evidence necessary to substantiate her claim for recognition as a helpless child of the Veteran, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2009 VCAA letter also advised the appellant on how to substantiate a DIC claim in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While the VCAA notice letter did not include a list of disabilities for which the Veteran was service-connected at the time of his death, because the question at issue in the present case whether the appellant may be recognized as a helpless child of the Veteran to establish basic entitlement to benefits, the Board finds that such notice deficiency does not reasonably affect the outcome of this case.  Thus, the Board finds that any such failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 
 
The appellant's SSA records, VA and private treatment records, and lay testimony and statements have been associated with the claims file.  During the June 2012 Travel Board hearing, to assist the appellant, the undersigned asked questions to help direct the appellant's testimony as to the appellant's means of support prior to attaining the age of 18, past education and training, and work experience.   These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The appellant has not been afforded a VA examination in connection with her claim; however, the Board finds that a VA examination not necessary to decide the claim for VA benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age because such an examination would not provide any more information than is already associated with the claims file.  In this regard, a current examination would not be relevant to the issue of whether the appellant was incapable of self-support at the age of 18.  Further, the Board finds that there is sufficient evidence of record regarding the appellant's education, work history, and physical and mental capabilities dated at and around the time she attained the age of 18 to make a determination in this case.  Therefore, a VA examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2011).  VA has provided the appellant with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Accordingly, the Board finds that VA has fulfilled its duty to notify and assist the appellant in substantiating her claim.

B.  Law and Analysis 

The appellant claims entitlement to recognition as a helpless child of the deceased Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  For the following reasons, the Board finds that recognition of "helpless child" status is not warranted.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii) , 3.356 (2011). 
 
The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (2011).  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  

The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

1) Evidence that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support; 

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 
		
38 C.F.R. § 3.356(b). 

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  
38 U.S.C.A. § 103(e); see also 38 C.F.R. § 3.55(b)(1).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," on or after January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained prior to November 1, 1990.  38 C.F.R. § 3.55(b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The appellant is an adult daughter of the Veteran.  The appellant's birth certificate shows that she was born on October [redacted], 1950.  She attained the age of 18 on October [redacted], 1968.  

A judgment of divorce shows that the appellant was previously married, but that this marriage was dissolved by the Supreme Court of the state of New York in July 1981.  The appellant's divorce decree was obtained after January 1, 1975, and prior to November 1, 1990.  Therefore, the Board finds that the appellant's prior marriage does not bar her recognition as the child of the Veteran for benefit purposes.  See 38 C.F.R. § 3.55(b)(2).  

The remaining question at issue is whether the appellant became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(b). 

An August 1957 physician's note from Dr. J.J. dated when the appellant was at the age of 6, shows that the appellant had congenital cretinism which was not diagnosed and treated until she was two months of age.  Dr. J.H. stated that the fact that the appellant progressed mentally as well as she had was remarkable since most children whose conditions were not treated until two months of age did not do as well.  Dr. J.J. stated that it should be born in mind that children with this condition were usually sluggish and retarded in their development.  Consequently, Dr. J.J. stated that the appellant should not be expected to keep up with children of her age since her developmental age was below her chronological age.  He stated that it would be of great benefit to her if she could have individual instruction or be placed in a school where achievement was not graded competitively.  

An August 1963 physician's note from Dr. M.P. dated when the appellant was age the age of 12 shows that the appellant had severe hypothyroidism since child.  She was receiving treatment at that time, however, because of lack of therapy in the early years of her life, she had retarded mental development which would persist.  Therefore, Dr. M.P. stated that this should be taken into account in her school work.  

The August 1957 and August 1963 physician's notes, dated prior to the date the appellant attained the age of 18, show that the appellant had a diagnosis of hypothyroidism, which had been present since birth, resulting in retarded mental development.  These physician's notes indicate that the appellant was progressing mentally well, but that her retarded mental development would persist.  They do not, however, establish that the appellant was incapable of self-support prior to attaining the age of 18.  

A January 1968 VA request for approval of school attendance shows that the appellant was enrolled full time in a general diploma course at Sheepshead Bay High School from June 1968 to June 1979.  Subjects for which the appellant was enrolled included English, economics, American history, office practice, and office mechanics, for a 35 to 40 hour per week course load.  This was noted to be a year-long cooperative education course.  The appellant attended school one week, and worked on a job for one week alternately.  

The VA request for approval of school attendance shows that when the appellant attained the age of 18, she was actively enrolled in a full-time high school general diploma course which included a work component.  This was a year-long program which required alternating week to week between participation in a 35 to 40 hour a week course load, and working on a job.  The subject matter of the cooperative education course appears to be aimed specifically at training the appellant to enter the work-force, and it does not appear to be a special education program.  Lay evidence dated after 1979 indicates that the appellant successfully graduated from this program as she received her high school diploma in 1979.  During the appellant's June 2012 Board testimony, she reported graduating from high school but did not report being enrolled in any special education courses.  The Board finds, therefore, that the evidence of record, dated prior to the time the appellant attained the age of 18 years, does not establish that she was permanently incapable of self-support by reason of a mental or physical disability. 

The record includes a February 1973 VA evaluation for the appellant's hyperthyroidism and borderline mental retardation.  This evaluation was completed when the appellant was 22 years of age and included a comprehensive intelligence and personality evaluation.  The appellant's history shows that she had been treated with desiccated thyroid since infancy.  She entered grammar school at age 6 and had to repeat the second grade.  The appellant graduated from high school in 1969.  After graduation, the appellant held three separate jobs as a file clerk in various offices in New York City in the 1970s, lasting a short period of time.  She was dismissed from all three places.  In September 1972, she entered an Educator Training Program at New York University, a certificate program to prepare her for employment as a teacher's aide.  This program was recommended by VA.  The appellant was single at that time of the VA evaluation and lived with her parents.

A mental status examination was within normal limits.  The appellant got along well with her parents, helped a little with work around the house, did some reading and watched television.  She did not socialize much, but went out occasionally with a 22-year-old-man, a neighbor with whom she would go to a movie and restaurant.  The appellant was noted to be childish and immature in her attitude.  She was diagnosed with borderline mental retardation.  An evaluation for intelligence and personality shows that the appellant was satisfied with her Teacher's Aid program, and that she enjoyed working with children.  She had a past history of clerical and filing jobs, which she was reportedly unable to perform with a sufficient degree of competence or satisfaction.  

Intelligence testing indicated that the appellant was functioning at the very low range of dull normal with a full scale IQ of 81.  Her verbal IQ of 89 placed her within the upper ranges of dull normal, but performance IQ of 73 indicated low borderline performance.  This would seem to indicate a degree of impairment in her intellectual ability which might be consonant with her deficits in being competent within the adult world.  Projective material indicated that the appellant was passive, with a child-like conception of the world.  The appellant's responses on sentence completion items combined with the test and pre-test behavior of the appellant tended to indicate that she may have been severely over-protected by a possessive mother.  Thus, her potential may be more than what testing indicated.  Testing indicated that the appellant may be well able to succeed in her current endeavors, and that she may find it more compatible to work with children rather than adults.  The examiner stated that the appellant may need some supportive, encouraging help in her life to help overcome the controlling, domineering influences of her mother so that she may attempt to be self-sufficient.  At that point, however, she was fairly helpless and was aware of it.  Strongly in the appellants' favor was her ability to persevere.  While her responses were at times child-like, they did not indicate any thinking disorder. 

In summary, the February 1973 VA examiner stated that testing indicated that the appellant was functioning intellectually at the lowest range of dull normal.  Her intellectual capacities varied between low borderline ability to high dull normal.  Testing further indicated that she had a passive, almost childlike view of the work, and was domineered by her mother.  The psychologist stated that with support, it appeared that the appellant may, in the future, be able to function competently in achieving her goal, which was as a teacher's aide working with children.  There was no indication of thought disorder in the test record.

In May 1979 the appellant was determined by SSA to be permanently unsuitable for employment due to mental retardation.  The May 1979 SSA decision was made upon a November 1978 application for benefits, and disability was established beginning in September 1971, the claimed date of disability.  An initial January 1979 psychiatric evaluation completed by the State of New York Department of Social Services, Bureau of Disability Determinations, shows that in January 1979, the appellant was found to have mild mental retardation and personality factors involving anxiety, depression, and inability to adapt emotionally and show self-sufficiency.  She was found to be unsuitable for employment due to her disabilities.  SSA correspondences indicate that no substantial gainful activity was shown for the appellant subsequent to September 1971.   

Lay evidence associated with SSA records show that the appellant was married at the time of her application for benefits, and that she had a minor son.  The appellant's mother lived with the appellant and her husband.  The appellant's mother did the cooking, cleaning, shopping, and helped with child care.  The appellant reported that she did not do chores, and did not drive, but was able to use public transit.  The appellant reported that she was previously employed, working in temporary office jobs.  She did filing for various companies, and she reported that she stopped working because she was pregnant.   

The appellant's SSA disability determination was continued in November 1989.  A September 1989 New York State, Department of Social Services, Office of Disability Determination, shows that the appellant found to be permanently unsuitable for employment due her disabilities at that time.  A May 1982 speech and hearing center evaluation shows that the appellant was divorced and was the mother of a six-year-old son.  She reported that she was a housewife and reported that she did not have much to do.  The evaluation shows that the appellant had a poor self-concept, and a history of learning and social problems as a youngster.  Her speech and language skills were found to be functionally adequate at that time.  

November 2009 and November 2011 letters from Dr. R.H. show that the appellant had been seen at his office since she was 28 years of age.  He stated that during the appellant's life, she suffered from cognitive dysfunction.  Her thinking processes were not normal and her ability to learn was less than normal.  Because of this, he stated that it had been difficult for the appellant to retain and hold a job that required any of these resources that she had lost due to congenital hypothyroid disease and some of the line treatment.

During a June 2012 Board hearing, the appellant testified that she currently lived alone, but had support from friends and people living in her building.  She indicated that prior to her mother's death, her mother was the main source of her support and that she was always there to take care of her.  She indicated that she was able to attend school but had hard time learning.  With regard with her teacher's aide training program, the appellant and L.K. testified that while the program was at New York University, it was not a college degree program, but was instead an accredited para-education program for young adults.  A certificate of completion for this para-educator center program, dated in June 1974 is associated with the claims file.  The appellant testified that she worked at a school for the learning disabled after the completion of this program for a few months, but reported that she could not handle it.  She reported that the director told her that she was too slow, and recommended that she should work in a factory.  

C.T. testified that she and L.K. worked at a disability agency.  C.T. was the appellant's employer.  The appellant had been working for a year and a half for approximately 15 hours a week, but required training and support by the agency, including training with regard to addressing envelopes and answering the phone.  The appellant and C.T. testified that this was the appellant's first job at 61.  Prior to her employment there, the appellant had been coming to the agency to take advantage of some of their programs.  The appellant reported that this was after her mother's death, and that they were teaching her life skills.  K.P. testified that they helped the appellant with her food stamps, bills, and pharmaceuticals.  The appellant lived alone, but a friend called every day to check in on her, and people in her building helped to take her shopping.  The appellant continued to qualify for SSA benefits.  

The Board finds that the lay and medical evidence in this case, does not establish that the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  

The Board finds that prior to attaining the age of 18, the appellant was shown to have a diagnosis of hypothyroidism which had been present since birth, and which was noted to result in retarded mental development.  While the appellant's mental retardation has persisted, a comprehensive VA psychiatric evaluation, which included an evaluation of intelligence and personality dated in February 1973, a few years after the appellant attained the age of 18, shows that she had only borderline mental retardation with a dull normal to borderline IQ.  Permanent incapacity for self support was not indicated at that time.  

The Board emphasizes that at issue is whether the appellant was permanently incapable of self-support at the date of attaining the age of 18 years.  The evidence of record shows that at the time the appellant attained age of 18, she was able to complete a full-time high school general diploma course which included a work component.  This was evidenced by the appellant's enrollment in a cooperative education course which required alternating week to week between participation in a 35 to 40 hour a week course load, and working.  A February 1973 VA evaluation shows that the appellant was able to graduate from high school in 1969 at the age of 18, following the completion of this general diploma course.  Further, after her graduation, she went on to hold various jobs as a filing clerk.  While February 1973  VA evaluation noted that these jobs lasted only a short period of time, resulting in termination; lay statements associated with the appellant's SSA records show that these were temporary office jobs, and that she ceased working due to her pregnancy, and not due to an inability to work.  The appellant was later able to successfully complete a two-year certificate program. 

The appellant's lay testimony and SSA records clearly show that at the time of her November 1978 application for SSA disability benefits, the appellant was permanently unsuitable for employment based on her mental retardation, as evidenced by a January 1979 New York State Disability evaluation.   SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The Board finds that records associated with the appellant's SSA disability decision are probative, but do not establish that the appellant was permanently incapable of self-support at the date of attaining the age of 18 years.  Instead, the January 1979 New York State disability evaluation associated with SSA records show that the appellant was permanently incapable of self-support in 1979.  The Board finds it notable that this was approximately 10 years after the appellant attained the age of 18.  The January 1979 psychiatric evaluation diagnosed not only mild mental retardation at the time of the evaluation, but also diagnosed the appellant with personality factors involving anxiety, depression, and inability to adapt emotionally and show self-sufficiency.  While borderline to mild mental retardation is shown to have been present in the appellant's early childhood development, the diagnosed personality factors identified in January 1979 were not shown to exist at the time the appellant turned 18, nor were they diagnosed at the time of a February 1973 VA evaluation.  The Board finds that these additional diagnoses contributing to the appellant's later finding of unemployabilty, were not shown to be present when the appellant attained the age of 18, and are another factor which weighs against the appellant's present claim.  38 C.F.R. § 3.356(b)(2). 

SSA medical records contain copies of the August 1957 and August 1963 physician's notes, discussed above, which show that the appellant had diagnosed congenital cretinism and retarded mental development secondary to hyperthyroidism evaluated at the ages of 6 and 12, respectively; but do not otherwise contain medical evidence of permanent incapacity for self-support prior to attaining the age of 18 years.  While the appellant's date of disability was found to be in September 1971, a few years after the appellant attained the age of 18, the Board finds it significant that there was no medical evidence in the SSA record associated with this finding.  Instead, a request for reconsideration associated with SSA medical records shows that the appellant's husband at the time claimed that the appellant's disability began in September 1971.  Reports of contact contained in the SSA records indicate that the last date in which the appellant worked was unclear; but appeared to be near the claimed date of onset.  SSA correspondences indicate that it was later determined that the appellant's work after September 1971 was no substantial gainful activity.  Therefore, the appellant's date of disability, as assessed by SSA appears to be based largely on the fact that she stopped working around that time, and no based on any earlier medical determination.  SSA records, however, also show that the appellant reported that she stopped working due to her pregnancy.  Additionally, the appellant's Judgment of Divorce, shows that the appellant's son was born in September 1975; thus, the appellant by her own admission, had stopped working sometime in the beginning of 1975.  For these reasons, while the Board finds that SSA records are probative in regard to establishing the appellant's disability status in 1978 or 1979, the Board has accorded little probative value to SSA's determination as to the September 1971 onset of the appellant's date of disability.  

The Board finds that at the time the appellant turned 18, she was capable of substantial gainful activity, as evidenced not only by her work history, but by factors other than employment.  Lay statements associated with the SSA record and the February 1973 VA disability evaluation show that the appellant was dating after her graduation from high school, that she worked temporary jobs, and that she subsequently got married and had a son.  She stopped working, reportedly due to her pregnancy, and described her role at home as that of a housewife.  The Board finds that these activities in the home and community are equivalent to the activities of employment and indicate that the appellant had the physical or mental capacity for reasonable self-support.  See 38 C.F.R. § 3.356(b)(3).

Factors in 38 C.F.R. § 3.56(b)(2) note that a lack of employment prior to or after the age of 18 is not a major factor in determining whether a person is permanently incapable of self-support, unless it can be shown that the lack of employment was because of physical or mental disabilities.  The circumstances of the appellant's temporary office employment after high school doing filing are not clear.  In that regard, the February 1973 VA evaluation shows that the appellant was reportedly unable to perform past clerical work with a sufficient degree of competence or satisfaction; however, the appellant's self-reports included with SSA records indicate that the appellant stopped working because "I was pregnant and had to stop."  Thus, it is not clear whether this employment was only "casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability " as described in 38 C.F.R. § 3.156(b)(2); however, the Board finds that the appellant's later admission that she stopped working due to a pregnancy tends to weigh against the probative value of her initially reported reasons for termination.  In this case, the Board finds it highly probative that at the age of 18, the appellant was able to complete a high school diploma course which involved a significant work component.  Further, 38 C.F.R. § 3.156(b)(3) directs that when the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Additional factors for consideration are the appellant's ability to successfully complete a certificate training program after turning 18 as well as her functioning in later roles as a mother and a housewife. 

The Board is cognizant of the fact that the appellant's mother was reported to be significant source of support for the appellant throughout her life, to include the time the appellant was married, helping with household duties and child care.  The Board finds that the appellant's lay statements and testimony as to her personal history are competent in this case; however, the Board finds that her statements are not entirely credible.  In that regard, there appear to be some inconsistencies with her testimony and lay evidence of record.  The appellant reported during her Board hearing that she first worked at the age of 61; however, evidence dated earlier in the record clearly show that she worked in high school and was employed in temporary filing jobs thereafter.  The appellant did not mention during her Board hearing that she was previously married or that she had a son, but instead, indicated only that she lived with and was supported by her mother throughout her life.  These inconsistencies weight against the appellant's credibility.  The Board finds that the appellant's reports with regard to the supportive role of her mother are credible, in that SSA records show the appellant's mother lived with the appellant and her husband and helped with household duties.  The Board finds, however, that the appellant's mother's supportive role in her life is not determinative with regard to the appellant's capacity for self-support, as the preponderance of the other credible and probative evidence shows that she was able to work at times and complete high school and complete other coursework after high school.  

The Board has considered and weighed all of the evidence of record, lay and medical, as discussed above, and finds that the preponderance of the evidence does not establish that appellant was permanently incapable of self-support upon reaching the age of 18.  The competent, credible, and probative evidence of record shows that the appellant was able to work and complete high school at the age of 18, and she was able to continue with at least some work and schooling in the proceeding few years.  The Board finds that the preponderance of the evidence is against the appellant's claim.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years 
is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


